         Case 2:20-cv-00824-MLCF Document 5 Filed 10/06/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

CHEVROUN K. SMITH                                           CIVIL ACTION

VERSUS                                                      NO. 20-824

DARREL VANNOY, WARDEN                                       SECTION “F”(2)


                                        ORDER

       The court, having considered the petition, the record, the applicable law, the

Findings and Recommendation of the United States Magistrate Judge, and the failure of

any party to file an objection to the Magistrate Judge’s Findings and Recommendation,

hereby approves the Findings and Recommendation of the United States Magistrate Judge

and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Chevroun K. Smith Lay’s petition for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 is DISMISSED WITH PREJUDICE for failure

to exhaust.

       New Orleans, Louisiana, this _________
                                       6th                  October
                                              day of ____________________, 2020.



                                                __________________________________
                                                     MARTIN L.C. FELDMAN
                                                 UNITED STATES DISTRICT JUDGE
